Exhibit 10.1



SETTLEMENT AGREEMENT AND RELEASE


This Settlement Agreement and Release (together with all schedules hereto, this
“Agreement”), entered into as of December 9, 2004, is by and among USGen New
England, Inc. (“USGenNE” or the “Debtor”) and New England Power Company (“NEP”),
The Narragansett Electric Company (“Narragansett”), the Massachusetts Electric
Company ("MECO"), the Nantucket Electric Company ("NECO"), Granite State
Electric Company ("GSEC"), National Grid USA Service Company, Inc. ("NGUSASC"),
National Grid USA for purposes of Sections 4, 5, 6, 7 and 8 of this Agreement
("NGUSA") and affiliated companies (collectively, “National Grid” or the
“National Grid Companies”). USGenNE and National Grid shall herein sometimes be
referred to separately as “Party” or collectively as “Parties.”

WHEREAS, in 1997, NEP agreed to sell, and USGenNE agreed to purchase, inter
alia, substantially all of NEP’s non-nuclear generating assets (fossil and
hydroelectric generating stations) with certain related liabilities and
obligations, a portfolio of power contracts with independent power producers,
and supply obligations. The transaction was consummated on September 1, 1998
pursuant to the Asset Purchase Agreement, dated as of August 5, 1997, by and
among NEP, Narragansett and USGen Acquisition Corporation (now known as
USGenNE), as amended from time to time (the “NEP Asset Purchase Agreement”), and
ancillary agreements, as amended and/or entered into from time to time between
and/or among the Parties or some of them (collectively, the “NEP Agreements”).

WHEREAS, on July 8, 2003 (the “Petition Date”), USGenNE filed a voluntary
petition for relief under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Maryland, Greenbelt Division (the
“Bankruptcy Court”), Case No. 03-30465 (PM) (the “USGenNE Case”).

WHEREAS, on September 5, 2003, USGenNE filed a motion pursuant to Section 365 of
the Bankruptcy Code to reject the Quebec Interconnection Transfer Agreement,
dated as of September 1, 1998, by and between NEP and USGenNE (“QITA”) and the
Parties entered into a Stipulation and Consent Order which provided, inter alia,
for the rejection of the QITA and the reservation of rights by NEP to file a
claim arising as a result of the rejection and the Debtor’s reservation of
rights to object thereto.

WHEREAS, on September 7, 2004, the Debtor filed a motion seeking (i)
authorization to enter into the Fossil Asset Purchase and Sale Agreement dated
as of September 3, 2004 among USGenNE, USG Services Company LLC, First
Massachusetts Land Company, LLC, and Dominion Energy New England, Inc. (the
“Fossil APA”) and to sell its fossil fuel facilities and related assets and to
assign to the buyer thereof the Second Amended and Restated Wholesale Standard
Offer Service Agreement, dated September 1, 1998, between Narragansett and
USGenNE, as amended by Amendment No. 1 dated December 23, 1999 (the “NWSOSA”),
the First Amended and Restated Agreement for Temporary Implementation and
Administration of Wholesale Standard Offer Service Agreements, effective as of
March 1, 2003 and executed as of July 2, 2003, between USGenNE, Massachusetts
Electric Company, Nantucket Electric Company and Narragansett to be amended in
accordance with Section 3d (the “Temporary Implementation Agreement”), and the
PSA Performance Support Agreement, dated as of August 5, 1997, between NEP and
USGenNE (Massachusetts Government Land Bank) (the “Mass PSA”, and together with
the NWSOSA, and the Temporary Implementation Agreement, the “Proposed Assigned
Fossil Agreements”) and (ii) Bankruptcy Court approval of notice and bidding
procedures with respect to the sale of the fossil assets under Section 363 of
the Bankruptcy Code (the “Fossil Sale Motion”).

WHEREAS, on September 29, 2004, the Debtor filed a motion seeking (i)
authorization to enter into the Hydro Asset Purchase and Sale Agreement dated as
of September 29, 2004 among USGenNE, USG Services Company LLC, and TransCanada
Hydro Northeast Inc. (the “Hydro APA”), and to sell its hydro-electric
generating facilities and related assets and to assign to the buyer thereof the
Lamson & Goodenow agreement, the Mayhew Steel Products, Inc. agreement and the
Amended and Restated Lease Indenture, dated June 1, 1998, among Island
Corporation, USGenNE and NEP (collectively, the “Proposed Assigned Hydro
Agreements” and together with the Proposed Assigned Fossil Agreements, the
“Proposed Assigned Agreements”) and (ii) approval of notice and bidding
procedures with respect to the sale of the hydro assets pursuant to Section 363
of the Bankruptcy Code (the “Hydro Sale Motion”).

WHEREAS, on September 27, 2004, National Grid filed an objection to the Fossil
Sale Motion [Docket No. 1062] and on October 19, 2004, filed an objection to the
Hydro Sale Motion [Docket No. 1139]. On November 17, 2004, National Grid filed
an Objection to Assignment and Cure Notice with Respect to the Fossil Sale
[Docket No. 1261]. Responses to National Grid's objection to the Fossil Sale
Motion were filed by USGenNE on November 11, 2004 [Docket No. 1228] and by the
Official Committee of Unsecured Creditors of USGen New England, Inc. (the
"Committee") on November 12, 2004 [Docket No. 1233].

WHEREAS, in connection with the Fossil Sale Motion, USGenNE and Dominion Energy
New England Inc. and certain affiliated companies (“Dominion”) filed a joint
application with the Federal Energy Regulatory Commission (“FERC”) pursuant to
Section 203 of the Federal Power Act (“FPA”) for authorization for the sale of
FERC jurisdictional facilities associated with the fossil generating assets and
the transfer of the Proposed Assigned Fossil Agreements. In response thereto, on
November 5, 2004, NGUSA filed a protest with the FERC [Docket No. EC05-4-000].
On October 28, 2004, the Committee filed a motion to intervene in this
proceeding.

WHEREAS, in connection with the Fossil Sale Motion, Dominion filed applications
with the FERC for determination that certain Dominion affiliates are Exempt
Wholesale Generators (“EWG”) and in response thereto NGUSA filed Motions to
Intervene Out Of Time and Protest [Docket Nos. EG05-4-000, EG05-5-000,
EG05-6-000, and EG05-7-000] (the “EWG Protests”).

WHEREAS, on October 29, 2004, USGenNE and TransCanada Hydro Northeast Inc.
(“TransCanada” and together with Dominion, the "Buyers"[1]) filed a joint
application with FERC under Section 203 of the FPA for authorization for the
sale of FERC jurisdictional facilities associated with the hydroelectric
generating assets [Docket No. EC05-12-000]. On November 23, 2004, FERC granted
NGUSA's request for an extension of NGUSA's deadline to file a protest to
December 13, 2004.

WHEREAS, in connection with the Hydro Sale Motion, TransCanada filed
applications with the FERC for determination that TransCanada is an EWG [Docket
No. EG05-20-000]. On November 23, 2004, FERC granted NGUSA's request for an
extension of NGUSA's deadline to file a protest to December 13, 2004.

WHEREAS, in connection with the Hydro Sale Motion, TransCanada and USGenNE filed
a joint application for authorization to transfer the licenses for the
hydroelectric generating facilities [Project Nos. 1855, 1892, 1904, 2077, and
2323]. The deadline to file interventions or protests is December 13, 2004.
NGUSA has not filed a response as of the date of this Agreement.

WHEREAS, on October 22, 2004, the Debtor filed with the Bankruptcy Court a
motion to extend its exclusive right to file and solicit a plan of
reorganization and National Grid filed an objection thereto [Docket No. 1148].

WHEREAS, NEP filed a Proof of Claim in the USGenNE Case [Claim No. 361] seeking
damages in the amount of $10,899,983.23 plus contingent and unliquidated
indemnity and other claims for a total asserted claim in an unknown amount and
reserved the right to file an amended claim and Narragansett [Claim No. 355],
MECO [Claim No. 357], NECO [Claim No. 362], GSEC [Claim No. 356], and NGUSASC
[Claim No. 358] each, respectively, filed Proofs of Claim in the USGenNE Case
(the NEP, Narragansett, MECO, NECO, GSEC and NGUSASC claims along with any other
claims filed by any of the National Grid Companies collectively shall be
referred to as the “National Grid Claim”).

WHEREAS, USGenNE and National Grid have engaged in extensive settlement
negotiations regarding the resolution of all existing issues among the Parties
hereto, and those discussions have resulted in this Agreement.

NOW, therefore, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, NEP,
Narragansett, MECO, NECO, GSEC, NGUSASC, NGUSA and National Grid for itself, its
affiliates, subsidiaries and for its successors and permitted assigns, and
USGenNE, for itself, its successors and permitted assigns and for First
Massachusetts Land Company, LLC and USGen Services Company, LLC, hereby agree as
follows:

National Grid Claims in the Debtor’s Chapter 11 Case


1. As set forth below, National Grid shall have only the following claims
against USGenNE: (i) the National Grid Allowed Claim including any applicable
interest as set forth in Section 2 below, (ii) the National Grid Administrative
Claim and (iii) the Preserved Claims as set forth in Schedule I, which Schedule
I is incorporated into and made a part of this Agreement, all as defined herein
below, and in consideration therefore, except as expressly provided for herein,
no other claims of USGenNE and National Grid with respect to each other shall
survive after the Approval Date as defined herein below.


2. The Parties stipulate and agree that National Grid has an allowed
pre-petition unsecured claim against USGenNE equal to and no greater than $195
million (the “National Grid Allowed Claim”), which shall not be disallowed,
reduced, or subordinated for any reason whatsoever, and is not subject to any
offset or reduction for any reason, in full and final satisfaction of the
National Grid Claim, including any claims arising under or in connection with
the NEP Agreements including the breach, rejection or assumption and assignment
of such agreements and excluding only the claims and rights listed on Schedule I
attached hereto (the “Preserved Claims”). On the Approval Date (as defined in
Section 15 below), National Grid’s Proofs of Claim will be deemed amended to
reflect a single unsecured claim in the allowed amount of $195 million without
the necessity of filing amended claims. The National Grid Allowed Claim shall be
deemed to include claims National Grid may assert for damages arising from the
rejection or breach of the contracts identified on Schedule II, which is
attached hereto and incorporated into and made a part of this Agreement, which
contracts shall be deemed rejected or breached, as applicable, as of the
respective dates set forth on Schedule II (the “Schedule II Contracts”). The
National Grid Allowed Claim shall not include the Preserved Claims or the
National Grid Administrative Claim. The National Grid Allowed Claim shall be
paid in accordance with a confirmed plan of reorganization in the USGenNE Case
or as otherwise provided under the Bankruptcy Code. If the plan of
reorganization in the USGenNE Case provides for payment of interest to holders
of unsecured claims, then National Grid shall be entitled to receive interest on
only $17 million of the National Grid Allowed Claim from April 1, 2004 to the
date the National Grid Allowed Claim is paid, at the same interest rate and on
the same terms as provided to other general unsecured creditors under the plan
of reorganization. National Grid shall not be entitled to receive interest on
the balance of the National Grid Allowed Claim.


3. a. The Parties stipulate and agree that National Grid shall have an allowed
administrative claim in the amount of $10 million (“National Grid Administrative
Claim”), which shall not be disallowed, reduced, or subordinated for any reason
whatsoever and is not subject to any offset or reduction for any reason, in full
and final satisfaction of claims asserted or that may be asserted by the
National Grid Companies (other than the Preserved Claims) under the Second
Amended and Restated Wholesale Standard Offer Service Agreement, dated September
1, 1998, between MECO, NECO and USGenNE (the “MWSOSA” and together with the
NWSOSA, the “WSOSAs”), the NWSOSA, and the Temporary Implementation Agreement
through the date of the closing of the sale of the fossil assets. Within ten
(10) days after the Approval Date, USGenNE shall pay the National Grid
Administrative Claim in cash to the account or accounts specified by National
Grid in full and final settlement of the National Grid Administrative Claim.
Other than the Preserved Claims and the National Grid Administrative Claim,
National Grid shall not assert any other administrative claims against USGenNE
or its estate for the period from the Petition Date to the date of this
Agreement. National Grid shall have no right to receive any fees, expenses,
charges, interest, or other amounts in addition to or relating to the National
Grid Administrative Claim since the Parties agree that, subject to the Preserved
Claims, all as set forth below, $10 million is the maximum that can be
distributed to National Grid from the Debtor or its estate on account of the
National Grid Administrative Claim.


b. Any and all Preserved Claims (other than Preserved Claims under items 6 and 7
of Schedule I) shall constitute administrative claims in the USGenNE Case, shall
not be part of the National Grid Administrative Claim, and, to the extent
allowed, shall be paid by the Debtor.

c. Nothing contained herein shall be deemed to release any claim any National
Grid Company may have against the assignee of a Proposed Assigned Agreement for
actions taken by the assignee from and after the respective date of assignment
of the same pursuant to the closing of the sales of the fossil assets or the
hydro assets, as applicable.

d. The Parties acknowledge that the Temporary Implementation Agreement expired
by its terms on August 30, 2004; however, the Parties each agree that from
September 1, 2004 until the sale of the fossil assets (the "TIA Term") that they
have been performing and shall continue to perform the Temporary Implementation
Agreement as if it were still in effect through the TIA Term and that for the
TIA Term: (i) they waive their respective rights under Paragraph 4 of the
Temporary Implementation Agreement to implement the WSOSAs as IBTMs (as defined
in the Temporary Implementation Agreement), and (ii) neither Party shall
initiate or pursue arbitration or other action against the other with respect to
implementation of the WSOSAs as Percent Load Asset Ownerships and the
administration and allocation of costs and obligations as specified in the
Temporary Implementation Agreement. Narragansett agrees to enter into an
amendment of that Temporary Implementation Agreement as it pertains to the
NWSOSA for the period after the TIA Term consistent with the representations
made by the National Grid Companies and Dominion before the Bankruptcy Court on
November 18, 2004 in the USGenNE Case.


Resolution of Certain Proceedings


4. Not later than two business days after the date on which each of the
following has occurred: (i) this Agreement has been executed by each of the
signatories hereto, (ii) a representative of the Committee indicates in writing
that the Committee approves or will not oppose this Agreement, and (iii) a
representative of National Energy & Gas Transmission, Inc. ("NEGT"), the
indirect, ultimate equity holder in USGenNE, indicates in writing that NEGT
approves or will not oppose this Agreement, NGUSA and USGenNE shall jointly file
with FERC a conditional notice of withdrawal of their respective protests and
answers filed in FERC Docket Nos. EC05-4-000, EG05-4-000, EG05-5-000, EG05-6-000
and EG05-7-000 pursuant to which final withdrawal shall be effective as of the
Approval Date.


5. National Grid further agrees that it will not protest or oppose the
applications to FERC of Dominion or TransCanada with respect to their purchase
of USGenNE’s fossil or hydro assets, or their request for EWG status or
market-based rates with respect to such assets filed in FERC Docket Nos.
EC05-4-000, EG05-4-000, EG05-5-000, EG05-6-000, EG05-7-000, EC05-12-000,
EG05-20-000, ER05-34-000, ER05-35-000, ER05-36-000, ER05-37-000 or ER05-111-000.


6. Notwithstanding any other provision to the contrary, this Agreement does not
abridge in any way the rights of National Grid to take any position in any
judicial, bankruptcy, administrative or regulatory proceeding, including (i) to
pursue interconnection agreements and/or site agreements with the Buyers of
USGenNE’s assets with regard to any fossil and hydro facilities or with regard
to the Bear Swamp and Fife Brook facilities (the "Bear Swamp Facilities") or
(ii) to seek adequate assurances in connection with the assignment of contracts
under any sale or disposition of the fossil assets or the hydro assets under the
Bankruptcy Code until the Bankruptcy Court has issued an order approving such
assignment or to enforce such Bankruptcy Court order; provided, however, and not
limiting National Grid's rights to (i) or (ii) above, National Grid shall not
protest or oppose or cause any third party to protest or oppose any filing or
action by USGenNE or any other party in any regulatory, bankruptcy,
administrative or judicial proceeding necessary to effectuate: (x) the sale of
the fossil and hydro assets by USGenNE; (y) the assignment of the Proposed
Assigned Agreements by USGenNE to Buyers of the fossil and hydro assets; or (z)
the disposition by USGenNE of its FERC hydroelectric license interests in or
operational responsibility for the Bear Swamp Facilities or the land underlying
the Bear Swamp Facilities provided such proposed disposition of land does not
interfere with any existing recorded easement of National Grid.


Continued Cooperation


7. The Parties agree to work cooperatively and in good faith with each other and
each of the Buyers to facilitate an orderly and timely closing of the sales of
the fossil assets and hydro assets and the transfer of the administration of
agreements to the extent the Buyers and/or the Parties reasonably require and
request each other’s cooperation.


8. Each of the National Grid Companies and the Debtor shall use commercially
reasonable efforts to cause the Approval Date to occur.


9. Subject to the specific provisions set forth in Section 10 below, each of the
National Grid Companies and the Debtor shall continue to perform and comply in
all respects with (i) each of the Schedule II Contracts to which it is a party
until the date on which such Contract is to be rejected as provided in Schedule
II and (ii) each of the Proposed Assigned Agreements to which it is a party
until the date on which such Proposed Assigned Agreement is assumed by USGenNE
and assigned to the respective Buyers.


10. Without limiting the Parties' obligations in Section 9 above:


a. The Parties agree to continue to perform all of their respective obligations
under the Amended and Restated Continuing Site/Interconnection Agreement (the
"CSA"), dated September 1, 1998, by and between NEP and USGenNE, (the CSA
includes site work orders, requests for work and equipment orders (collectively
the "CSA Work Orders")) with regard to each generating facility owned, leased,
or operated by USGenNE, until (i) such asset is transferred to the respective
Buyers at the closings of the sales of the fossil assets or the hydro assets, as
applicable; and (ii) with respect to the Bear Swamp Facilities, the earlier of
(a) the date on which USGenNE no longer operates the Bear Swamp Facilities and a
new operator operates the Bear Swamp Facilities, or (b) the effective date of
the rejection of the CSA (as amended in accordance with Section 10b of this
Agreement) and the Bear Swamp Facilities are no longer in operation. USGenNE’s
liability with respect to continued performance under the CSA and the CSA Work
Orders, shall be limited as provided in Schedule I.


b. The Parties agree that, within two (2) business days after the Parties
execute this Agreement, they shall jointly file with FERC to amend the CSA to
provide that (i) as each asset is transferred to the respective Buyers at the
closings of the sales of the fossil assets or hydro assets, as applicable, the
CSA shall cease to apply to such assets; (ii) with respect to the Bear Swamp
Facilities, the CSA shall cease to apply the earlier of (a) the date on which
USGenNE no longer operates the Bear Swamp Facilities and a new operator operates
the Bear Swamp Facilities, or (b) the effective date of the rejection of the CSA
and the Bear Swamp Facilities are no longer in operation; and (iii) the CSA
shall terminate in its entirety at the conclusion of the later of (i) and (ii)
of this Section 10b. The Parties further agree that, after the termination of
the CSA in its entirety as provided in the immediately preceding sentence, they
shall timely file a Notice of Cancellation or Termination of the CSA consistent
with the requirements of 18 C.F.R. § 35.15 (2004).


11. a. Notwithstanding any provision contained in the Amended and Restated PPA
Transfer Agreement, dated as of October 29, 1997, by and between New England
Power Company and USGen New England, Inc. (the “PPATA”), any NEP Agreement or
this Agreement to the contrary, National Grid may communicate with, negotiate
with, agree to terms and otherwise deal with any power seller or supplier
without notice to or consultation with USGenNE and without liability to USGenNE;
provided that no amendments to any of the Commitments (as defined in the PPATA)
may become effective until April 1, 2005. As soon as practicable after the
Approval Date, but not later than December 15, 2004, USGenNE shall provide
National Grid reasonable access to all documents, agreements, invoices,
correspondence and other written materials in USGenNE’s possession related to or
arising under the PPATA or any transactions contemplated by the PPATA. From and
after the date of this Agreement until April 1, 2005, USGenNE will cooperate
reasonably with National Grid and provide such assistance as National Grid may
reasonably request in connection with (i) the transition of the PPATA to
National Grid on or about but not later than April 1, 2005 and/or (ii) the
assignment of the PPATA to a third party or parties designated by National Grid
by April 1, 2005.


b. As soon as practicable after the Approval Date, but not later than December
15, 2004, USGenNE shall provide National Grid reasonable access to all
documents, agreements, invoices, correspondence and other written materials in
USGenNE's possession related to or arising under the Taunton PSA or the Mass PSA
or any transactions contemplated by the Taunton PSA or the Mass PSA.


Release of Claims


12. Release of Claims by USGenNE. Subject to Section 14, effective as of the
Approval Date, USGenNE, on behalf of itself and its successors, heirs, assigns,
executors, administrators, predecessors, legal representatives, subsidiaries,
divisions, associates, representatives, principals, agents, servants, employees,
officers and directors; and NEGT, on behalf of itself, the entities listed on
Schedule III attached to this Agreement, which Schedule III is incorporated into
and made a part of this Agreement, (the "NEGT Affiliates"), and NEGT's and NEGT
Affiliates' successors, heirs, assigns, executors, administrators, predecessors,
legal representatives, associates, representatives, principals, agents,
servants, employees, officers and directors, do hereby release, acquit and
forever discharge each of the National Grid Companies, and their owners,
successors, heirs, assigns, executors, administrators, predecessors, legal
representatives, parents, affiliates, subsidiaries, divisions, associates,
representatives, principals, agents, servants, employees, shareholders, officers
and directors (collectively, the “National Grid Releasees”), of and from any and
all, joint and/or several claims, charges, demands, damages, actions, causes of
action, suits in equity, expenses, executions, judgments, levies, liabilities,
losses, contractual or common law indemnities, subrogations, rights to
contribution and attorneys' fees, whether liquidated or unliquidated, fixed,
contingent, direct or indirect, of whatsoever kind or nature, whether heretofore
or hereafter accruing, foreseeable or unforeseeable, or whether now known or not
known to the Parties, relating to or arising out of any claims USGenNE has or
may have against any of the National Grid Releasees arising prior to or on the
date a confirmed plan of reorganization in the USGenNE Case becomes effective
(the “Effective Date”) except for the Preserved Claims set forth on Schedule I.


13. Release of Claims by National Grid. Subject to Section 14, effective as of
the Approval Date, each of National Grid, NEP, Narragansett, MECO, NECO, GSEC,
NGUSASC, and NGUSA on behalf of itself and its owners, successors, heirs,
assigns, executors, administrators, predecessors, legal representatives,
parents, affiliates, subsidiaries, divisions, associates, representatives,
principals, agents, servants, employees, shareholders, officers and directors,
does hereby release, acquit and forever discharge USGenNE, and its successors,
heirs, assigns, executors, administrators, predecessors, legal representatives,
associates, representatives, principals, agents, servants, employees, officers
and directors; and NEGT, the NEGT Affiliates and NEGT's and NEGT Affiliates'
successors, heirs, assigns, executors, administrators, predecessors, legal
representatives, subsidiaries, divisions, associates, representatives,
principals, agents, servants, employees, offices and directors (collectively,
the “USGenNE Releasees”), of and from any and all, joint and/or several claims,
charges, demands, damages, actions, causes of action, suits in equity, expenses,
executions, judgments, levies, liabilities, losses, contractual or common law
indemnities, subrogations, rights to contribution and attorneys' fees, whether
liquidated or unliquidated, fixed, contingent, direct or indirect, of whatsoever
kind or nature, whether heretofore or hereafter accruing, foreseeable or
unforeseeable, or whether now known or not known to the Parties, relating to or
arising out of any claims the National Grid Companies or any of them have or may
have against any of the USGenNE Releasees arising prior to or on the Effective
Date except for the National Grid Allowed Claim, the National Grid
Administrative Claim and the Preserved Claims set forth on Schedule I.


14. Notwithstanding anything to the contrary in this Agreement, nothing in
Sections 12 and 13 shall be deemed to release the Parties from the obligations
and duties arising under this Agreement nor prevent or affect in any manner the
Parties’ rights to bring any action to enforce or interpret this Agreement.


Bankruptcy Court Approval, Proceedings and Jurisdiction; Termination


15. This Agreement is subject to approval by the Bankruptcy Court in which the
USGenNE Case is pending. USGenNE shall file a Motion to Approve a Settlement
Pursuant to Federal Bankruptcy Rule 9019 (the “Approval Motion”) and shall
provide National Grid with a reasonable opportunity to review the motion in
advance of the Debtor filing the motion with the Bankruptcy Court. The Debtor
retains sole discretion with respect to the final content of the motion,
provided the description of the settlement among the Parties hereto is not
inconsistent with the principle terms of this Agreement. The Debtor shall file
the Approval Motion within two (2) business days after the Parties execute this
Agreement. The “Approval Date” shall mean (i) if any objection to the Approval
Motion is filed, the date on which an order of the Bankruptcy Court approving
this Agreement has become a final, non-appealable judicial order (unless
National Grid waives in writing the requirement that such order be final and
non-appealable, in which case the Approval Date will be the date on which the
Bankruptcy Court entered the order approving the Approval Motion) or (ii) if no
objection to the Approval Motion is filed, the date on which the Bankruptcy
Court enters the order approving the Approval Motion.


16. Provided each of the following has occurred: (i) this Agreement has been
executed by each of the signatories hereto, (ii) a representative of the
Committee indicates in writing that the Committee approves or will not oppose
this Agreement, and (iii) a representative of NEGT, as the indirect, ultimate
equity holder in USGenNE indicates in writing that NEGT approves or will not
oppose this Agreement, not later than two business days after the Approval Date
(but not later than the hearing date on the Hydro Sale Motion) National Grid
shall withdraw its objections to the Hydro Sale Motion in the USGenNE Case
(other than objections, if any, relating to or involving the Preserved Claims).


17. The Parties agree that the Bankruptcy Court shall retain exclusive
jurisdiction with respect to any disputes, implementation or enforcement of this
Agreement.


18. a. Notwithstanding anything contained in this Agreement to the contrary,
this Agreement may be terminated (or shall terminate, in the case of clause (ii)
below) as follows:


(i) by either USGenNE or National Grid upon written notice to the other if any
material term or provision of this Agreement is found by a final, non-appealable
judicial order to be invalid or unenforceable prior to the Approval Date; or


(ii) automatically if a final non-appealable order denying the Approval Motion
is entered by the Bankruptcy Court; and


in the event of any such termination, all obligations under this Agreement shall
be terminated and of no further force or effect without further action by any
Party hereto and without liability of any Party hereto to the others, provided
that the foregoing shall not relieve any Party in breach of this Agreement at
the time of such termination from liability in respect of such breach; and
provided further that Section 18b and 18c shall survive such termination.


b. In the event of termination of this Agreement under Sections 18a(i) or (ii),
no rights or obligations, nor any claims or defenses, of National Grid or
USGenNE existing prior to the execution of this Agreement will be prejudiced,
compromised, discharged or otherwise affected in any way, and all shall exist as
if this Agreement had never been executed, and neither this Agreement, or any
draft hereof, any communications among the Parties with respect to this
Agreement or the subject matter hereof shall be admissible in evidence or in any
way used, described or discussed in any proceeding in accordance with Federal
Rule of Evidence 408.


c. This Agreement is not an admission of any liability but is a compromise and
settlement and this Agreement shall not be treated as an admission of liability.
All communications (whether oral or in writing) between and/or among the
Parties, their counsel and/or their respective representatives relating to,
concerning or in connection with this Agreement, or the matters covered hereby
and thereby, shall be governed and protected in accordance with the Federal Rule
of Evidence 408, and similar state laws, to the fullest extent permitted by law.
In the event that a Party is requested pursuant to, or required by, applicable
law or regulation or legal process to disclose any of the foregoing confidential
material, such Party (the “Subject Party”) shall provide the other Party with
prompt notice of such request or requirement in order to enable the other Party
to promptly seek an appropriate protective order. In the event that no such
protective order is promptly requested or, if requested, is not obtained, or the
Parties waive compliance with the terms of this clause, the Subject Party agrees
that it will furnish only that portion of the confidential material as required
by applicable law or regulation or legal process.


Miscellaneous Provisions


19. In the event either the TransCanada sale or the Dominion sale do not close
and USGenNE elects to sell its hydro or fossil assets to a party or parties
other than TransCanada or Dominion, the term "Buyer" shall mean such other party
or parties (the "Other Buyer") and this Agreement shall be binding on the
Parties hereto with respect to such Other Buyer. The Parties acknowledge that
the Bellow Falls hydro facility is the subject of a purchase option agreement
with the town of Rockingham and agree that, since the option has been exercised,
the term "Other Buyer" shall also include any purchaser of the Bellow Falls
hydro facility.


20. This Agreement constitutes a single, integrated, written contract expressing
the entirety of the agreement of the Parties relative to the subject matter
hereof. No covenants, agreements, representations, or warranties of any kind
whatsoever have been made by any Party to this Agreement with respect to the
subject matter hereof, except as specifically set forth in this Agreement. All
prior discussions, negotiations and agreements with respect to the subject
matter of this Agreement have been superseded by this Agreement. No modification
of the terms and provisions of this Agreement shall be made except by the
execution of a written agreement by USGenNE and National Grid. The words
“include” or “including” shall not be limiting, whether or not followed by the
words “without limitation.” The section headings are solely for reference and
are not part of this Agreement and shall not in any way affect the meaning or
interpretation of this Agreement.


21. Subject to the approval of the Bankruptcy Court, each of USGenNE, NEGT,
National Grid, NEP, Narragansett, MECO, NECO, GSEC, NGUSASC, NGUSA has the power
and authority to enter into and perform this Agreement, and to provide the
releases set forth herein, and the execution and performance of this Agreement
has been duly authorized by all requisite corporate action.


22. The Parties agree that certain claims arising between the Parties are
resolved pursuant to a confidential Appendix A attached hereto and incorporated
into and made a part of this Agreement.


23. The Parties each agree that nothing in this Agreement is intended or shall
be deemed to impact or affect any rights the Parties have against any third
parties.


24. This Agreement may be executed in as many counterparts as deemed necessary
and when so executed shall have the same effect as if the Parties had executed
the same instrument.


25. Any notice provided for in this Agreement shall be in writing and shall be
either personally delivered, sent by facsimile or sent by reputable overnight
courier service (charges prepaid) as follows:


If to USGenNE:


General Counsel

USGen New England, Inc.

7600 Wisconsin Avenue

Bethesda, Maryland 20814-6161

Ph: 301-280-6800

Fax: 301-280-6900


With copies to:


Donald K. Dankner

Winston & Strawn LLP

1400 L Street, N.W.

Washington, DC 20005-3502

Ph: 202-371-5700

Fax: 202-371-5950


Marc E. Richards

Blank Rome LLP

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Ph: 212-885-5000

Fax: 212-885-5001


If to National Grid:


Michael J. Hager

Vice President

New England Power Company

55 Bearfoot Road

Northborough, MA 01532

Ph: (508)421-7350

Fax: (508) 421-7335


With copies to:


Jonathan Guy
Swidler Berlin Shereff Friedman, LLP
3000 K Street, N.W., Suite 300
Washington, D.C. 20007
Ph: (202) 424-7500
Fax: (202)424-7643

John F. Sherman, III
Deputy General Counsel
National Grid USA
25 Research Drive
Westborough, MA 01582
Ph: (508) 389-2971
Fax: (315) 460-9117


A copy of any notice shall be sent to:


Eric Schaffer

Reed Smith LLP

435 Sixth Avenue

Pittsburgh, PA 15219

Ph: (412) 288-4202

Fax: (412) 288-3063


Notices shall be deemed to have been given hereunder when delivered personally
(including by reputable overnight courier service (charges prepaid)), or upon
receipt of appropriate confirmation of successful facsimile transmission with
confirmation by telephone (provided that a hard copy is also sent via reputable
overnight courier).


IN WITNESS WHEREOF, USGenNE, NEGT, NEP, Narragansett, MECO, NECO, GSEC, NGUSASC
and NGUSA have caused this Settlement Agreement and Release to be executed in
duplicate originals by their duly authorized officers as of the date first
written above.

USGEN NEW ENGLAND, INC., on behalf of itself, First Massachusetts Land Company,
LLC and USGen Services Company, LLC

By: /s/ James G. Utt             

Title: V.P.                                 





NEW ENGLAND POWER COMPANY


By: /s/ John F. Sherman III          


Title: Deputy General Counsel       





NARRAGANSETT ELECTRIC COMPANY


By: /s/ John F. Sherman III          


Title: Deputy General Counsel        






MASSACHUSETTS ELECTRIC COMPANY


By: /s/ John F. Sherman III          


Title: Deputy General Counsel        



NANTUCKET ELECTRIC COMPANY


By: /s/ John F. Sherman III           


Title: Deputy General Counsel        



GRANITE STATE ELECTRIC COMPANY


By: /s/ John F. Sherman III          


Title: Deputy General Counsel        


NATIONAL GRID USA SERVICE COMPANY, INC.


By: /s/ John F. Sherman III          


Title: Deputy General Counsel        






National Grid USA signs below for the purpose of indicating that it consents and
agrees to Sections 4, 5, 6, 7 and 8 of the Agreement.





NATIONAL GRID USA


By: /s/ John F. Sherman III           


Title: Deputy General Counsel        




NEGT signs below for the purpose of indicating that it has no objection to the
Agreement. NEGT signs below for itself and on behalf of the NEGT Affiliates for
the purpose of indicating that they consent and agree to Sections 12 and 13 of
the Agreement.

NATIONAL ENERGY & GAS TRANSMISSION, INC.


By: /s/ P. Christman Iribe             


Title: Executive Vice President        






______________________


[1] "Buyers" shall also mean Other Buyer as that term is defined in Section 19
of this Agreement.



--------------------------------------------------------------------------------




Schedule I

Preserved Claims


1. Claims for reconciliation or true-up of amounts (including billed and
unbilled amounts) payable in the ordinary course of business under the PPATA,
the CSA, the CSA Work Orders, the retail accounts identified on the Schedule of
Retail Accounts attached hereto as Schedule IV, which Schedule IV is
incorporated into and made a part of the Agreement, (the "Retail Accounts"),
Proposed Assigned Agreements, the MWSOSA, and the Tariff 9 OATT (all of the
foregoing defined as the “Ongoing Contracts”) — relating to performance in the
periods between (a) January 1, 2004 and (b) the date each of the respective
Ongoing Contracts is (i) terminated, (ii) rejected or (iii) assigned to any of
the Buyers, as applicable (the “True Up Period”). The Parties agree that
reconciliation of the amounts that arise with respect to each Ongoing Contract
during the applicable True Up Period for such Ongoing Contract shall be
completed as soon as possible but no later than the Effective Date, and any
claims of either Party with respect to the Ongoing Contracts that may be
asserted after such date are forever waived.

2. Claims, if any, for breach or failure to perform under the PPATA, the CSA,
the CSA Work Orders, the Proposed Assigned Agreements, the MWSOSA, the Retail
Accounts and the Tariff 9 OATT, respectively, from and after the date of this
Agreement until the following applicable termination date:


   (i)  with respect to the PPATA, April 1, 2005,
   (ii)  with respect to each of the Proposed Assigned Agreements, until the
respective date each such Proposed Assigned Agreement is assigned, as
applicable;
   (iii)  with respect to provisions of the CSA governing fossil assets, the
date of the closings and the sales of such assets;
   (iv)  with respect to provisions of the CSA governing hydro assets, the date
of the closings and the sales of such assets;
   (v)  with respect to provisions of the CSA relating to the Bear Swamp
Facilities, until the earlier of either (a) the date on which USGenNE no longer
operates the Bear Swamp Facilities and a new operator operates the Bear Swamp
Facilities, or (b) the effective date of the rejection of the CSA (as amended in
accordance with Section 10b of this Agreement) and the Bear Swamp Facilities are
no longer in operation;
   (vi)  with respect to the Retail Accounts, the Tariff 9 OATT and the CSA Work
Orders, for each of the applicable fossil assets, hydro assets and/or Bear Swamp
Facilities, until the date that USGenNE no longer operates each such asset or
Bear Swamp Facility; the Parties agree that this Agreement provides adequate
notice of termination of service under the Retail Accounts, Tariff 9 OATT and
the CSA Work Orders for each such asset or Bear Swamp Facility; with respect to
all other Retail Accounts, the dates of termination of service shall be in
accordance with notice provided by USGenNE in accordance with the applicable
retail service tariff; and
   (vii)  with respect to the MWSOSA, December 31, 2004.


3. Claims in respect of any breach of or failure to perform this Agreement.

4. USGenNE agrees to continue to pay the legal fees and related costs incurred
by National Grid for work incurred until the Effective Date in connection with
litigation related to alleged asbestos claims, subject to an aggregate cap of
$150,000 with respect to such fees. USGenNE's agreement to make such a payment
is not and shall not be deemed an admission of liability for such claims.

5. Claims for the cure amount identified in the Amended Schedule of Cure Amounts
filed in the Bankruptcy Court on November 17, 2004 in connection with the Fossil
Sale Motion and cure amounts, if any, agreed to between the Parties in
connection with the Hydro Sale Motion.


6. Claims, if any, of National Grid against PG&E Corporation, a California
corporation (the “Guarantor”), under the Guaranty made by the Guarantor dated as
of August 5, 1997, which references the NEP Asset Purchase Agreement, provided
such claims are limited solely to the difference, if any, between the National
Grid Allowed Claim and the cash actually received by National Grid from the
USGenNE estate on account of such Claim (the “National Grid Deficiency Claim”).
The National Grid Companies and each of them expressly agree that they shall not
institute any action at law or in equity against the Guarantor unless and until
there is a National Grid Deficiency Claim The Parties acknowledge and agree that
nothing in this Agreement is intended to affect the validity or enforceability
of the Guarantee, or the rights, duties, obligations or defenses arising under
the Guarantee except that the claim of National Grid, if any, is limited to the
National Grid Deficiency Claim.

7. The claims as set forth in the Stipulation and Consent Order, dated December
10, 2004, substantially in the form attached hereto as Appendix B.

8. In the event any of the Proposed Assigned Fossil Agreements are not assigned
and are rejected or breached, any claims that National Grid may have with
respect to such agreements shall be deemed included in the National Grid Allowed
Claim.

9. In the event any of the Proposed Assigned Hydro Agreements are not assigned
and are rejected or breached, any claims that National Grid may have with
respect to such agreements shall be preserved.



--------------------------------------------------------------------------------

Schedule II


1. NEP Asset Purchase Agreement; date of breach: 7/8/03.

>2. PPATA; date of rejection: 4/1/05.



3. QITA; date of rejection: 4/2/04.



4. CSA: described in Section 10 of the Agreement.



--------------------------------------------------------------------------------

Schedule III

The NEGT Affiliates


1. NEGT Enterprises, Inc.

f/k/a PG&E Enterprises, Inc.

2. National Energy Holdings Corporation

f/k/a PG&E National Energy Group Holdings Corporation

3. NEGT Energy Company, LLC

f/k/a PG&E Generating Company, LLC

4. National Energy Generating Company, LLC

f/k/a PG&E Generating Energy Group, LLC



--------------------------------------------------------------------------------

Schedule IV

The Retail Accounts




Massachusetts Electric Retail Accounts


26815-11115-01


1400 Brayton Pt. Rd


50402-27000-00


Off Tunnel Road


51401-42750-00


River Rd


50477-75000-00


Sherman Dam


50477-76000-00


Deerfield #5


50477-77000-00


Bear Swamp


51477-78000-00


Fife Brook


50101-70200-01


Creamery Rd


50101-70000-01


Mowhawk Rd


50101-70100-01


Off Creamery Rd


51401-42825-01


Off River Rd


51401-42800-01


River Rd


51401-42830-01


River Rd


51700-80001-01


Lighting


51700-89990-01


Lighting


51702-04150-00


Mill Street


51702-05700-04


Main St


51702-05240-01


River Rd


50101-21480-01


Mowhawk Rd


50402-27100-01


Upper Res Bear Swamp


07111-15000-02


24 Fort Ave


07150-00200-01


India St


07177-74000-00


Salem Harbor


26815-11110-02


1400 Brayton Pt Rd


51400-80004-00


Lighting


51400-80004-01


Lighting


13210-23815-06


200 Foxboro Blvd


13210-23815-07


200 Foxboro Blvd


07111-14980-01


24 Fort Ave


07124-26810-01


24 Fort Ave


07111-15100-01


Off Fort Ave






Narragansett Electric Retail Accounts


60177-70000-00


Manchester Street


60126-16662-00


Dike St



--------------------------------------------------------------------------------



Appendix B



--------------------------------------------------------------------------------





IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF MARYLAND

(Greenbelt Division)


* * * * * *


*


* * * * * * *


In re:


*










NATIONAL ENERGY & GAS TRANSMISSION, INC. (f/k/a PG&E NATIONAL ENERGY GROUP,
INC.), et al.,


*

*


Case No.: 03-30459 (PM) and 03-30461(PM) through 03-30464 (PM) and 03-30686 (PM)
through 03-30687 (PM)

Chapter 11


Debtors.


*


(Jointly Administered under

Case No.: 03-30459 (PM))






STIPULATION AND CONSENT ORDER REGARDING CLAIM NUMBERS

495, 496, 497, 498, 499, 500, 638 AND 702 FILED IN THE DEBTORS’ CASES


This stipulation and consent order (the “Stipulation”) is entered into as of
December 10, 2004 by and between: (i) National Energy & Gas Transmission, Inc.
(“NEGT”) and New England Power Company (“NEP”); (ii) NEGT and Massachusetts
Electric Company (“Mass Electric”); (iii) Energy Services Ventures, Inc. (“ESV”)
and Mass Electric; (iv) NEP and NEGT Energy Trading - Power, L.P. (“ET Power”);
(v) NEP and ESV; and (vi) NEP and NEGT Energy Trading - Gas Corporation (“ET
Gas” and, collectively with ESV, ET Power, and ET Gas, the “Subsidiary
Debtors”); and (vii) Niagara Mohawk Power Corporation (“NiMo” and, together with
NEP and Mass Electric, the “Counterparties”) and ET Power. NEGT, the Subsidiary
Debtors, and the Counterparties are referred to collectively as the “Parties.”
The Parties hereby stipulate and agree to the following terms and conditions:

WHEREAS, on July 8, 2003, NEGT filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). On May
3, 2004, the United States Bankruptcy Court for the District of Maryland (the
“Bankruptcy Court”) confirmed the Modified Third Amended Plan of Reorganization
for NEGT (the “NEGT Plan”). On October 29, 2004, the NEGT Plan became effective.

WHEREAS, on July 8, 2003, ET Power and ET Gas, each an indirect subsidiary of
NEGT, filed voluntary petitions for relief under chapter 11 of the Bankruptcy
Code and, on July 29, ESV, an indirect subsidiary of NEGT, also filed a
voluntary petition for relief under chapter 11 of the Bankruptcy Code. Each of
these entities continues to operate its businesses and manage its properties and
assets as a debtor in possession pursuant to sections 1107 and 1108 of the
Bankruptcy Code.

WHEREAS, on January 9, 2004, Mass Electric filed a proof of claim against ESV,
designated Claim No. 495, in the amount of $416.71 plus additional amounts for
contingent indemnity and other claims.

WHEREAS, on January 9, 2004, Mass Electric filed a proof of claim against NEGT,
designated Claim No. 496, in the amount of $416.71 plus additional amounts for
contingent indemnity and other claims.

WHEREAS, on January 9, 2004, NEP filed a proof of claim against NEGT, designated
Claim No. 497, in the amount of $74,116.03 plus additional amounts for
contingent indemnity and other claims.

WHEREAS, on January 9, 2004, NEP filed a proof of claim against ESV, designated
Claim No. 498, in the amount of $24,848.58 plus additional amounts for
contingent indemnity and other claims.

WHEREAS, on January 9, 2004, NEP filed a proof of claim against ET Power,
designated Claim No. 499, in the amount of $42,816.87 plus additional amounts
for contingent indemnity and other claims, which claim was subsequently amended
on April 12, 2004, designated Claim No. 638, in the amount of $92,406.89 plus
additional amounts for contingent indemnity and other claims.

WHEREAS, on January 9, 2004, NEP filed a proof of claim against ET Gas,
designated Claim No. 500, in the amount of $42,816.87 plus additional amounts
for contingent indemnity and other claims.

WHEREAS, on August 20, 2004, NiMo filed a proof of claim against ET Power,
designated Claim No. 702 (collectively with Claim No. 495, Claim No. 496, Claim
No. 497, Claim No. 498, Claim No. 499, Claim No. 500 and Claim No. 638, the
“Claims”), in the amount of $230,839.05 plus additional amounts for contingent
and other claims.

NOW, THEREFORE, in consideration of the foregoing, the Parties hereby stipulate
and agree as follows:


a. Mass Electric’s claim filed against ESV, Claim No. 495, is hereby disallowed
and expunged in its entirety.

b. Mass Electric’s claim filed against NEGT, Claim No. 496, is hereby disallowed
and expunged in its entirety.

c. NEP’s proof of claim filed against NEGT, Claim No. 497, is hereby disallowed
and expunged in its entirety.

d. NEP’s proof of claim filed against ESV, Claim No. 498, is hereby disallowed
and expunged in its entirety.

e. NEP’s claim filed against ET Power, Claim No. 499, is hereby disallowed and
expunged in its entirety.

f. NEP’s proof of claim filed against ET Gas, Claim No. 500, is hereby
disallowed and expunged in its entirety.

g. NEP’s amended claim filed against ET Power, Claim No. 638, is hereby reduced
and allowed as a general unsecured claim against ET Power in the amount of
$83,996.97, which shall not be disallowed, reduced, or subordinated for any
reason whatsoever, and is not subject to any offset or reduction for any reason.
Claim No. 638 shall be treated in accordance with the plan of liquidation for or
involving ET Power to be filed in the ET Power case.

h. NiMo’s claim filed against ET Power, Claim No. 702, is hereby disallowed and
expunged in its entirety.

i. Except as set forth herein, each of the Subsidiary Debtors hereby releases,
acquits and forever discharges each of the Counterparties of and from any and
all, joint and/or several claims, charges, demands, damages, actions, causes of
action, suits in equity, expenses, executions, judgments, levies, liabilities,
losses, contractual or common law indemnities, subrogations, rights to
contribution and attorneys’ fees, whether liquidated or unliquidated, fixed,
contingent, direct or indirect, of whatsoever kind or nature, whether heretofore
or hereafter accruing, foreseeable or unforeseeable, or whether now known or not
known to the Parties, arising out of or relating to any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or begun prior
to the execution of this stipulation, including, without limitation, the subject
matter of the Claims.

j. Except as set forth herein, each of the Counterparties hereby releases,
acquits and forever discharges each of the Subsidiary Debtors of and from any
and all, joint and/or several claims, charges, demands, damages, actions, causes
of action, suits in equity, expenses, executions, judgments, levies,
liabilities, losses, contractual or common law indemnities, subrogations, rights
to contribution and attorneys’ fees, whether liquidated or unliquidated, fixed,
contingent, direct or indirect, of whatsoever kind or nature, whether heretofore
or hereafter accruing, foreseeable or unforeseeable, or whether now known or not
known to the Parties, arising out of or relating to any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or begun prior
to the execution of this stipulation, including, without limitation, the Claims.

k. This stipulation shall be effective upon approval by the Bankruptcy Court.

l. Notwithstanding anything to the contrary in this stipulation, nothing in
paragraphs 9 and 10 shall be deemed to release the Parties from the obligations
and duties arising under this stipulation nor prevent or affect in any manner
the Parties’ rights to bring any action to enforce or interpret this
stipulation.

m. This stipulation constitutes the entire agreement between the Parties hereto.

n. Neither this stipulation nor any of its terms may be modified, altered,
amended or waived, except in writing signed by the Parties hereto.

o. This stipulation shall be binding upon and inure to the assigns,
representatives and successors of the Parties hereto.

p. The stipulation may be executed in counterparts by facsimile, each of which
shall be deemed an original, and all of which when taken together shall
constitute one document.

q. Each party expressly acknowledges that it has been represented by counsel or
has had the opportunity to be represented by counsel of its choice. Each person
signing on behalf of a party hereby expressly warrants and affirms that they
have been duly appointed, and are duly authorized, to bind their respective
Parties to all the terms and conditions of this stipulation, and have bound such
Parties by executing this stipulation.

r. This Court shall retain jurisdiction over the Parties hereto to: (a) resolve
all issues arising under this stipulation; and (b) enforce the provisions
contained herein
STIPULATED AND AGREED:


NATIONAL ENERGY & GAS TRANSMISSION, INC.


By:                                                                


Name:

Title:


NEGT ENERGY TRADING - POWER, L.P.


By:                                                                


Name:

Title:


NEGT ENERGY TRADING - GAS CORPORATION


By:                                                                


Name:

Title:


ENERGY SERVICES VENTURES, INC.:


By:                                                                


Name:

Title:


NEW ENGLAND POWER COMPANY


By:                                                                


Name:

Title:


MASSACHUSETTS ELECTRIC COMPANY


By:                                                                


Name:

Title:


NIAGARA MOHAWK POWER CORPORATION


By:                                                                


Name:

Title:




